ORDER
Hilary Beck, unhappy with what he calls the IRS’s “illegal confiscation” of more than $3,000 in tax debt from his checking account, petitioned the district court to prohibit certain IRS employees from engaging in further “deprivations” of his property. Suspecting that Beck’s real purpose was to evade the income tax, the district court twice ordered him to show cause why his suit was not barred by the Anti-Injunction Act, see 26 U.S.C. § 7421(a). Unconvinced by Beck’s responses, the district court denied his petition. Beck appeals.
The Anti-Injunction Act forbids the maintenance of a suit brought for the purpose of “restraining the assessment or collection of any tax.” See id. The Act bars groundless suits to defeat collection efforts, even those styled as objections to the IRS’s assessment and collection methods rather than to the tax itself. See Harrell v. United States, 13 F.3d 232, 234-35 (7th Cir.1993). Though Beck takes issue with the IRS employees’ “harassing forays” directed at his business associates and their failure to provide “documentation” of his tax liability, his repeated assertions that he is a “sovereign citizen” and “not subject to tax” — arguments we have repeatedly rejected, see, e.g., United States v. Hilgeford, 7 F.3d 1340, 1342 (7th Cir. 1993) — reveal that the purpose of his suit *484is to challenge his tax liability. As such, his suit is barred by the Act.
AFFIRMED.